    Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 1 of 23 PageID #: 66



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DEONTE SPICER,

              Petitioner,

v.
                                               Civil Action No. 1:18CV180
                                              Criminal Action No. 1:15CR46
                                                 (Judge Keeley)

UNITED STATES OF AMERICA,

              Respondent.

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
        Pending is the motion filed by the petitioner, Deonte Spicer

(“Spicer”), to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255 (Dkt. No. 225), 1        the Report and Recommendation

(“R&R”) of the Honorable Michael J. Aloi, United States Magistrate

Judge, recommending that the Court deny Spicer’s § 2255 petition

as untimely (Dkt. No. 228), and Spicer’s objections to the R&R

(Dkt. No. 232). Also pending are various motions filed by Spicer

in Criminal Action No. 1:15CR46.

        For the reasons that follow, the Court ADOPTS the R&R (Dkt.

No. 228), OVERRULES Spicer’s objections (Dkt. No. 232), DENIES

Spicer’s § 2255 petition (Dkt. No. 225), and DISMISSES Civil Action

No. 1:18CV180 WITH PREJUDICE. It also DENIES AS MOOT Spicer’s

motions to extend time to file a § 2255 petition (Dkt. No. 221),


1 Unless otherwise noted, all docket numbers refer to Criminal
Action No. 1:15CR46.
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 2 of 23 PageID #: 67
SPICER V. USA                                                  1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
DENIES his motion to equitably toll the statute of limitations

(Dkt. No. 223), DENIES his motion to reduce his sentence (Dkt. No.

234), DENIES his motion to clarify his term of imprisonment (Dkt.

No. 235), and DENIES AS MOOT his motion to expedite the Court’s

ruling (Dkt. No. 246).

                                   I. BACKGROUND

       On October 7, 2015, a jury convicted Spicer of assault within

a territorial/maritime jurisdiction with a dangerous weapon with

intent to do bodily harm, in violation of 18 U.S.C. §§ 7(3) and

113(a)(3) (Dkt. No. 151). On February 5, 2016, the Court sentenced

Spicer to 70 months of incarceration (Dkt. No. 195). Following the

affirmance of Spicer’s conviction by the United States Court of

Appeals for the Fourth Circuit and the denial of his petition for

a writ of certiorari by the Supreme Court of the United States,

Spicer’s conviction became final on January 23, 2017 (Dkt. Nos.

216, 220).

       On January 22, 2018, Spicer moved for an extension of time in

which to file a § 2255 petition (Dkt. No. 221). Thereafter, on

June   26,   2018,      he    moved   to    equitably     toll    the     statute   of

limitations      for    any   §   2255     petition    (Dkt.   No.   223)    and,   on

September 24, 2018, finally filed a § 2255 petition arguing that

his    counsel    had    been     ineffective     by    failing      to   object    to

prosecutorial misconduct (Dkt. No. 225).

                                            2
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 3 of 23 PageID #: 68
SPICER V. USA                                             1:18CV180/1:15CR46

                MEMORANDUM OPINION AND ORDER DENYING
            § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
      In an R&R dated September 26, 2018, Magistrate Judge Aloi

recommended that the Court deny Spicer’s petition as untimely (Dkt.

No. 228). Spicer objected to this recommendation (Dkt. No. 232),

and, on October 16, 2019, moved for a reduction of his sentence

pursuant   to    18   U.S.C.    §   3582(c),    arguing   that,   but   for    a

discrepancy between the Court’s pronouncement of his term of

imprisonment during his sentencing hearing and its description of

his term of imprisonment in its judgment and commitment Order

(“J&C”), he would have received a shorter sentence (Dkt. No. 234).

On   October    16,   2019,    Spicer   moved   to   clarify   his   term     of

imprisonment on the same grounds (Dkt. No. 235). Finally, on

January 25, 2021, he moved to expedite the Court’s rulings on his

pending motions (Dkt. No. 246).

                         II. STANDARD OF REVIEW

      Although a court must liberally construe pro se pleadings,

Estelle v. Gamble, 419 U.S. 97, 106 (1976); Loe v. Armistead, 582

F.2d 1291, 1295 (4th Cir. 1978), a pro se petition is subject to

dismissal, if the Court cannot reasonably read the pleadings to

state a valid claim on which the petitioner could prevail. Barnett

v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).




                                        3
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 4 of 23 PageID #: 69
SPICER V. USA                                          1:18CV180/1:15CR46

                 MEMORANDUM OPINION AND ORDER DENYING
             § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
                            III. DISCUSSION

  A.     Motion for Extension

       On January 22, 2018, Spicer moved for an extension of time

within which to file a § 2255 petition, stating “I’m simply asking

for a 30 day [extension] in order to find a lawyer. . .” (Dkt. No.

221). But, until Spicer filed his § 2255 petition asserting the

grounds for his petition, the Court lacked jurisdiction to consider

his request.

       Although federal courts may equitably toll the § 2255 statute

of limitations, see Holland v. Florida, 560 U.S. 631, 645, (2010),

they may not pre-approve tolling based on hypothetical facts.

Chafin v. Chafin, 568 U.S. 165, 172 (2013). The Fourth Circuit

Court of Appeals has clearly held that courts lack jurisdiction to

consider a motion for an extension of time to file a § 2255 petition

when it does not raise potential grounds for relief. United States

v. Harris, 304 F. App’x 223 (4th Cir. 2008) (per curiam); United

States v. White, 257 F. App’x 608 (4th Cir. 2007) (per curiam).

Other circuit courts have similarly concluded that courts lack

jurisdiction to consider the timeliness of a § 2255 petition until

a petition is actually filed, because no case or controversy yet




                                     4
    Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 5 of 23 PageID #: 70
SPICER V. USA                                                     1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
exists for a court to adjudicate. See United States v. Asakevich,

810 F.3d 418, 420 (6th Cir. 2016). 1

          Here, eight months before he filed his § 2255 petition, Spicer

moved for an extension of time but failed to raise any potential

grounds       for   relief    (Dkt.    No.       221).   The   Court     thus   lacked

jurisdiction to consider his request. Now, noting that Spicer has

filed his § 2255 petition, the Court DENIES AS MOOT his motion for

an extension of time in which to file (Dkt. No. 221), and turns

next to address the timeliness of his petition.

     B.     Motion for Equitable Tolling and § 2255 Petition

          On June 26, 2018, Spicer moved to equitably toll the statute

of    limitations     for    his   §   2255      petition   due    to   extraordinary

circumstances (Dkt. No. 223). He contended that, while housed in

the Special Management Unit (“SMU”) at USP Lewisburg, BOP staff

denied him access to transcripts from his trial and court hearings,

thereby preventing him from timely preparing his § 2255 petition.

Id.

          On September 24, 2018, Spicer filed his § 2255 petition,

claiming he had received constitutionally ineffective assistance


1 See also United States v. Leon, 203 F.3d 162 (2nd Cir. 2000);
United States v. McFarland, 125 Fed. App’x 573, 574 (5th Cir. 2005)
(per curiam); Swichkow v. United States, 565 Fed. App’x 840 (11th
Cir. 2014) (per curiam); United States v. Glover, 2006 WL 3798926,
at *1 (D.C. Cir. June 27, 2006) (per curiam); but see United States
v. Thomas, 713 F.3d 165, 169 (3d Cir. 2013).
                                             5
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 6 of 23 PageID #: 71
SPICER V. USA                                          1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
of counsel because his attorney failed to object to prosecutorial

misconduct (Dkt. No. 225). Spicer alleges that, prior to his trial,

BOP staff had opened his legal mail and provided its contents to

the prosecutor. Id. at 2. Claiming that his attorney was aware of

this misconduct, Spicer complains counsel failed to object to the

conduct of the BOP and prosecutor. Id. Spicer previously raised

this same allegation during his underlying criminal case.

     Upon referral, Magistrate Judge Aloi recommended that the

Court deny Spicer’s § 2255 petition as untimely because (1) he did

not bring his claim within one year after his conviction became

final, and (2) his claim could not be salvaged by equitable tolling

(Dkt. No. 228). Spicer objected to Magistrate Judge Aloi’s finding

that equitable tolling did not apply to his claim (Dkt. No. 232).

     Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court must review

de novo the portion of Magistrate Judge Aloi’s recommendation to

which Spicer timely objected, but it will uphold those portions of

the R&R to which no objection was made unless they are “clearly

erroneous.” See Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005).

     1.    Timeliness

     Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

in custody, to assert the right to be released if “the sentence

was imposed in violation of the Constitution or laws of the United

                                     6
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 7 of 23 PageID #: 72
SPICER V. USA                                          1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by

a preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

     The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”) established a one-year limitation period within which a

petitioner may file a § 2255 petition. 28 U.S.C. § 2255. The one-

year limitation period runs from the latest of the following:

     (1) the date on which the judgment of conviction becomes
      final;

     (2) the date on which the impediment to making a motion
     created by the governmental action in violation of the
     Constitution or laws of the United States is removed, if
     the movant was prevented from making a motion by such
     governmental action;

     (3) the date on which the right was initially recognized
      by the Supreme Court, if that right has been newly
      recognized by the Supreme Court and made retroactively
      applicable to cases on collateral review; or

     (4)the date on which the facts supporting the claim or
     claims presented could have been discovered through the
     exercise of due diligence.

     28 U.S.C. § 2255(f)(1)-(4).

     Here, Spicer’s § 2255 petition is untimely under § 2255(f)(1).

His conviction became final on January 23, 2017, when the Supreme

Court of the United States denied his petition for a writ of

                                     7
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 8 of 23 PageID #: 73
SPICER V. USA                                               1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
certiorari. See Clay v. United States, 537 U.S. 522                       (2003).

Accordingly,      the    statute   of   limitations       for   his   ineffective

assistance of counsel claim expired on January 23, 2018, eight

months before he filed his § 2255 petition on September 24, 2018.

Spicer does not deny the untimeliness of his petition, but rather

contends he is entitled to equitable tolling of the limitations

period.

       2.   Equitable Tolling

       The AEDPA statute of limitations is subject to equitable

modifications such as tolling. United States v. Prescott, 221 F.3d

686, 687-88 (4th Cir. 2000).            However, equitable tolling is only

available “in those rare instances” where, due to circumstances

outside     of     the   petitioner’s        own   conduct,     “it     would    be

unconscionable      to   enforce   the       limitation    period     against    the

[petitioner] and gross injustice would result.” United States v.

Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse v. Lee, 339

F.3d 238, 246 (4th Cir. 2000) (en banc)). Thus, to be entitled to

equitable tolling, an otherwise time-barred petitioner must show

“(1)   extraordinary      circumstances,        (2)   beyond    his    control   or

external to his own conduct, (3) that prevented him from filing on

time.” Id.       Equitable tolling is generally reserved for instances

where the wrongful conduct of the opposing party prevented the

petitioner from filing a petition, or extraordinary circumstances

                                         8
 Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 9 of 23 PageID #: 74
SPICER V. USA                                          1:18CV180/1:15CR46

              MEMORANDUM OPINION AND ORDER DENYING
          § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
beyond the petitioner’s control that made timely filing of a

petition impossible. United States v. Anderson, 2012 WL 1594156,

at *2 (D.S.C. May 7, 2012) (quoting Harris v. Hutchinson, 209 F.3d

325, 330 (4th Cir. 2000)).

       BOP staff’s intentional confiscation of, or the total denial

of an inmate’s access to, all legal papers may constitute an

extraordinary circumstance warranting the tolling of the AEDPA’s

limitations period. See United States v. Gabaldon, 522 F.3d 1121,

1125 (10th Cir. 2008) (holing that an inmate placed in disciplinary

segregation and denied all access to his legal papers was entitled

to equitable tolling); Espinoza-Matthews v. California, 432 F.3d

1021, 1027-28 (9th Cir. 2005) (stating that an inmate placed in

administrative segregation and denied all access to legal papers

was entitled to equitable tolling); Robinson v. Johnson, 313 F.3d

128,   141-43   (3d   Cir.   2002)   (concluding   that   the   intentional

confiscation of an inmate’s only copy his legal papers, including

his habeas petition, may warrant equitable tolling if diligence is

evident); Valverde v. Stinson, 224 F.3d 129, 133 (2d Cir. 2000)

(same). But see Allen v. Johnson, 602 F.Supp.2d 724, 729 (E.D. Va.

2009) (finding that a brief separation of an inmate from his legal

papers is a normal incident of prison life and does not warrant

equitable tolling).




                                      9
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 10 of 23 PageID #: 75
SPICER V. USA                                            1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
     “A prisoner’s difficulty in obtaining transcripts is not an

extraordinary   circumstance      which      justifies   equitable    tolling

because ‘a prisoner is not entitled to transcripts for the purpose

of preparing a § 2255 motion.’” Swiger v. United States, 2007 WL

81888, at *2 (N.D.W. Va. Jan. 8, 2007) (quoting Little v. United

States, 184 F.Supp.2d 489, 493 (E.D. Va. 2002)); United States v.

Agubata, 1998 WL 404303, at *3 (D. Md. July, 9, 1998) (same). See

also Hall v. Warden, Lebanon Correctional Inst., 662 F.3d 745,

750-51   (6th    Cir.    2011)     (“Standing      alone,     however,    the

unavailability of or delay in receiving transcripts is not enough

to entitle a habeas petitioner to equitable tolling.”); Donovan v.

Maine, 276 F.3d 87, 93 (1st Cir. 2002) (holding that the court’s

delay in furnishing the petitioner with a trial transcript did not

justify equitable tolling); Jihad v. Hvass, 267 F.3d 803, 806 (8th

Cir. 2001) (concluding that the inability to access transcripts

does not preclude an inmate from initiating habeas proceedings and

does not warrant equitable tolling).

     Spicer contends that extraordinary circumstances justifying

equitable tolling exist here because BOP staff at USP Lewisburg

deprived him of access to his “legal documents from storage,” which

prevented him from timely preparing a § 2255 petition (Dkt. No.

223). While confined in the SMU, Spicer requested access to these

documents,   stating    “I’m     only    asking   for    my   court   hearing

                                        10
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 11 of 23 PageID #: 76
SPICER V. USA                                          1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
transcripts, and trial transcripts” (Dkt. No. 223-1). BOP staff

denied his request, noting “Do [sic] to security reasons you aren’t

allowed to have legal documents from storage in your possession in

special management unit at this time.” Id.

     Equitable tolling may be warranted had BOP staff denied Spicer

access to all of his legal documents, but a search of the record

suggests that this is not the case. While it is unclear what other

legal documents may have been kept in storage during his SMU

confinement, Spicer only requested access to his hearing and trial

transcripts. Despite his SMU confinement, Spicer managed to file

his motion for extension of time on January 22, 2018, leading to

the inference that BOP staff had not deprived Spicer of access to

all legal documents or interfered with his ability to draft or

file such documents while in the SMU. Moreover, the fact that BOP

staff denied Spicer’s request for access to transcripts kept in

storage   does   not,   alone,   justify   equitable    tolling   because,

ordinarily, Spicer would not be entitled to these transcripts for

the purposes of preparing a § 2255 petition. Swiger, 2007 WL 81888,

at *2.

     Of even greater significance, equitable tolling does not

provide an excuse for Spicer’s untimely filing because he clearly

had knowledge of all the information needed to file his ineffective

assistance of counsel claim in 2015. See Lloyd v. Vannatta, 296

                                    11
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 12 of 23 PageID #: 77
SPICER V. USA                                         1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
F.3d 630, 633 (7th Cir. 2002) (citation omitted) (“For equitable

tolling to excuse an untimely filing, a prisoner must demonstrate

that he could not, despite the exercise of reasonable diligence,

have discovered all the information needed in order to be able to

file his claim on time.”). On June 16, 2015, Spicer’s counsel sent

a letter warning him that the BOP was opening his mail and that he

should refrain from putting any details about his case in writing

(Dkt. No. 225-2). Spicer therefore knew all of the information he

needed to file his § 2255 petition well before the limitations

period expired. Neither his SMU confinement, nor the restrictions

accompanying it, prevented him from preparing or filing his § 2255

petition based on counsel’s failure to object to the BOP’s alleged

violation of its legal mail policy. Equitable tolling of the

applicable AEDPA limitations period therefore is not warranted.

     3. Lack of Merit
     Even assuming Spicer had timely filed his § 2255 petition,

however, no constitutional violation occurred. To succeed on an

ineffective assistance of counsel claim, a “petitioner must show,

by a preponderance of the evidence, that (1) ‘counsel’s performance

was deficient,’ and (2) ‘the deficient performance prejudiced the

defense.’” Beyle v. United States, 269 F. Supp. 3d. 716, 726 (E.D.

Va. 2017) (quoting Strickland v. Washington, 466 U.S. 668, 687

(1984)). “The [p]etitioner must ‘satisfy both prongs, and a failure


                                    12
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 13 of 23 PageID #: 78
SPICER V. USA                                                            1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
of proof on either prong ends the matter.’” Beyle, 269 F. Supp.3d

at 726 (quoting United States v. Roane, 378 F.3d 382, 404 (4th

Cir. 2004)).

      To satisfy the first prong, the petitioner must show that

counsel’s      conduct         “fell        below        an     objective      standard     of

reasonableness        .    .     .    under       prevailing       professional      norms.”

Strickland,     466       U.S.       at    687-88.       But    “[j]udicial     scrutiny    of

counsel’s performance must be highly deferential” because “[i]t is

all   too   tempting        for       a    defendant       to     second-guess    counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

      Spicer      alleges        that       his        attorney    rendered     ineffective

assistance     of   counsel           by    failing       to    object    to   prosecutorial

misconduct. His belief that BOP staff opened his legal mail and

provided    the     contents          to    the    prosecutor       is    premised   on    his

misunderstanding of a letter from his attorney, dated June 16,

2015, which stated in pertinent part:




                                                  13
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 14 of 23 PageID #: 79
SPICER V. USA                                         1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
     You should be aware that the Bureau of Prisons is
     intercepting all of your mail, copying it, and sending
     it to the AUSA in charge of your case. I do no need to
     repeat this to you, but, do not put anything in writing
     that you do not wish the Government to review.

(Dkt. No. 225-2).

     At a status conference held on September 28, 2015, Spicer

informed the Court that, based upon his attorney’s letter, he

believed BOP staff had opened both his personal and legal mail

(Dkt. No. 203 at 65). The prosecutor countered that the BOP has a

“very firm policy” of not opening legal mail. Id. at 66. Spicer’s

attorney then clarified that his letter referred only to Spicer’s

personal mail. The following discussion occurred:

     MR. ZIMAROWSKI: . . . Your Honor, just so the record is
     clear, I have no information that Mr. Spicer’s legal
     mail is being opened and read, however, he has been
     advised by me that his personal mail to his family in
     D.C. - -

     THE COURT: Is always opened and read.

     MR. ZIMAROWSKI: - - is opened and copied and provided to
     the prosecution and they’ve provided me with copies of
     it. I’ve advised him, of course, to be discreet in his
     communications, which he has not done.

     THE DEFENDANT: Your Honor, like I said, I have a letter
     that says that they hindered me of all my mail. I have
     it black and white, a letter from him.

     THE COURT: Mr. Spicer, here are the rules. The . . .
     [BOP] is not allowed to open your legal mail and in all
     the years that I’ve been sitting on this Bench, I don’t
     - - if I’ve had one erroneous circumstance where they
     opened legal mail that is labeled as such, that’s it. It
     just doesn’t happen and I’ve never had it happen at

                                    14
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 15 of 23 PageID #: 80
SPICER V. USA                                             1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
     Hazelton actually. What they do open, and they have a
     right to open, and you know they can open it because
     they’ve been doing it, is your personal mail, okay, both
     outgoing and incoming. That’s an issue that’s been
     litigated for a long time and there’s no violation of
     your rights . . . when they do that. Do you understand?
     You’re in their custody.

        THE DEFENDANT: Yes, ma’am, but - -

        THE COURT: That’s a different question. If you’ve got
        evidence that they have opened your legal mail and you
        want to file a habeas petition on that, go ahead and do
        it. If you’re going to bring it to me in this case you
        have to do it by more than a mere statement here in court
        I think they’re doing it. You have no evidence before me
        about that.

(Dkt. No. 209 at 69-71).

        Now,   nearly   six   years   later,   Spicer    alleges   ineffective

assistance of counsel premised solely on his continued insistence

on his own interpretation of a letter his attorney explicitly

clarified on the record. As Magistrate Judge Aloi stated, Spicer’s

misinterpretation “has no support in the record” (Dkt. No. 228).

That circumstance has not changed. Spicer has presented no evidence

that the BOP tampered with his legal mail, or that by failing to

object to unsubstantiated allegations of prosecutorial misconduct,

his attorney’s performance fell below an objective standard of

reasonableness.

     Therefore, because Spicer’s § 2255 petition is untimely and

without merit, the Court ADOPTS the R&R in its entirety (Dkt. No.

228),     OVERRULES     Spicer’s   objections    (Dkt.    No.   232),   DENIES

                                       15
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 16 of 23 PageID #: 81
SPICER V. USA                                           1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
Spicer’s § 2255 petition (Dkt. No. 225), and DENIES Spicer’s motion

for equitable tolling (Dkt. No. 223).

  C.     Motion to Reduce Sentence

       On October 16, 2019, Spicer moved the Court to reduce his

sentence to account for time he has served since April 28, 2015

(Dkt. No. 234). According to Spicer, although the Court stated at

his sentencing hearing that he shall serve a term of imprisonment

of “70 months and as appropriate credit for time served since April

28 of 2015,” the BOP has not credited this time towards his instant

sentence because his J&C only states that he should receive “credit

for time served as appropriate” (Dkt. No. 234).

       Pursuant to 18 U.S.C. § 3582(c), the Court may not modify a

term of imprisonment except in limited circumstances. One such

circumstance permits a court to reduce a term of imprisonment if,

after considering the sentencing factors under 18 U.S.C. § 3553(a),

it determines that “extraordinary and compelling reasons” exist

for such a reduction. 18 U.S.C. § 3582(c)(1)(A).

       Neither   Spicer’s   belief   that   the   BOP    has   incorrectly

calculated his jail-time credit, nor the Court’s description of

his term of imprisonment in its J&C, constitutes an extraordinary

and compelling reason justifying his release. And, if brought at

all, pursuant to 28 U.S.C. § 2241, Spicer’s challenge to the BOP’s

computation of his sentence should instead be brought in the

                                     16
    Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 17 of 23 PageID #: 82
SPICER V. USA                                                1:18CV180/1:15CR46

                   MEMORANDUM OPINION AND ORDER DENYING
               § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
district      where he is incarcerated, the Middle District                     of

Pennsylvania. See United States v. Miller, 871 F.2d 488, 490 (4th

Cir. 1989) (concluding that a petition’s claim for credit for time

served is properly raised under § 2241); see also United States v.

Little, 392 F.3d 671, 679 (4th Cir. 2004) (holding that the

district court in which the defendant filed his § 2241 petition

was not the proper venue because it was not the district of

confinement).

        Notably,    as   the    Court     explained    to   Spicer   during    his

sentencing hearing, it is up to the BOP, and only the BOP, to

determine what, if any, credit for time served he should receive,

and that any statement by the Court was merely a recommendation. 2

See United States v. Wilson, 503 U.S. 329, 334 (1992) (holding

that although a defendant shall receive credit toward his sentence

for any time spent in official detention prior to the date the

sentence      commences,       district    courts     are   not   authorized   to




2       THE COURT: Okay. Now, Mr. Spicer, when I calculate your
        sentence, that's going to be my recommendation to the
        BOP but it decides what your actual time served is. Okay?
        So you need to understand that while I--while I can--
        all I can say is from April 28th, 2015 forward you should
        receive credit for time served. The Bureau will actually
        do that calculation.
        THE DEFENDANT: I understand, Your Honor.

(Dkt. No. 213 at 20–21).


                                          17
    Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 18 of 23 PageID #: 83
SPICER V. USA                                             1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
determine the extent of jail-time credit at sentencing); United

States v. Brown, 343 F. App’x 934, 936 (4th Cir. 2009) (“Only the

Attorney General, acting through the Bureau of Prisons, may compute

sentencing credit.”)

        At sentencing, the Court pointed out two facts that increased

the difficulty of determining the amount of jail-time credit Spicer

should receive. First, had he not committed the underlying offense

on February 6, 2015, he would have been paroled, rather than

released, on April 28, 2015 (Dkt. No. 213 at 20–25). Second, any

time served since April 28, 2015, could, and might be, credited

toward a different term of custody because the BOP also held Spicer

in custody on April 28, 2015, on a detainer for a supervised

release violation in the District of Columbia. 3 Id.




3       THE COURT: Okay. So you went into custody-- following
        the conclusion of your 96 month sentence you remained in
        BOP custody but it appears that you were in custody on
        the detainer. So if the BOP says well that was time
        credited to that case in D.C. until the detainer was
        lifted then you wouldn't--or discharged, you wouldn't
        get credit in this case until the day that happened. I
        have no control over that. Obviously you can go through
        an administrative process in the BOP if that is what it
        turns out to be but that is not something that's within
        my jurisdiction. Do you understand that?

        THE DEFENDANT: Yes, Your Honor.

(Dkt. No. 213 at 25).
                                        18
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 19 of 23 PageID #: 84
SPICER V. USA                                           1:18CV180/1:15CR46

                  MEMORANDUM OPINION AND ORDER DENYING
              § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
        The Court’s recognition of the intricacies of how Spicer’s

jail-time credit might be calculated, and its deference to the

BOP’s authority to make the calculation in Spicer’s case, does not

present an extraordinary and compelling reason to modify his term

of imprisonment. The Court therefore DENIES his motion to reduce

sentence (Dkt. No. 234).

  D.      Motion to Clarify Term of Imprisonment

        On July 22, 2020, the Court received a letter from Spicer

titled “Motion to Clarify Term of Imprisonment Sentence” in which

he again referenced what he perceives to be the difference between

the Court’s pronouncement of his term of imprisonment at his

sentencing hearing and its description of his term of imprisonment

in his J&C. (Dkt. No. 235). According to Spicer, the Court’s

omission of the phrase “since April 28 of 2015” in his J&C led the

BOP to miscalculate his sentence and caused him to serve a longer

sentence than intended. Id. He then requests that the Court fix

this error. Id.

        As noted earlier, Spicer must bring such a challenge to the

BOP’s     sentencing   calculation        in   the   Middle   District   of

Pennsylvania pursuant to 28 U.S.C. § 2241. Nevertheless, to the

extent that his letter may be construed as a motion to correct a

clerical error in his J&C pursuant to Federal Rule of Criminal




                                     19
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 20 of 23 PageID #: 85
SPICER V. USA                                                 1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
Procedure 36, it is unavailing as such a request would not grant

Spicer the relief he seeks.

      Rule 36 permits a court at any time to correct a clerical

error in a judgment, order, or any other part of the record,

“arising from oversight or omission.” Fed. R. Crim. P. 36. A

clerical error is an error resulting “from a minor mistake or

inadvertence.” Error, Black’s Law Dictionary (11th ed. 2019). A

clerical error that may be corrected under Rule 36 “must not be

one   of   judgment   or    even   of   misidentification,       but   merely   of

recitation, of the sort that a clerk or amanuensis might commit,

mechanical in nature.” United States v. Scott, 478 F. App’x 789,

790 (4th Cir. 2012) (citing United States v. Burd, 86 F.3d 285,

288 (2d Cir. 1996). “Such an error may not be a judicial or

substantive error[,] but must be purely clerical.” United States

v. Powell, 266 F. App’x 263, 266 (4th Cir. 2008).

      Despite Spicer’s argument otherwise, there is no clerical

error in his J&C. Consistent with the Court’s pronouncement during

his sentencing hearing, Spicer’s J&C states that he is to serve a

term of imprisonment of 70 months and should receive credit for

time served as appropriate. Although his J&C does not include an

explicit date from which he might be eligible to receive such

credit,    the   Court     noted   that    only   the   BOP    could   make   such

determination. Its deference to the BOP’s authority does not

                                          20
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 21 of 23 PageID #: 86
SPICER V. USA                                          1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
constitute a clerical error. See United States v. Gardner, 601 F.

App'x 717, 720–21 (10th Cir. 2015) (denying defendant’s request to

amend his judgment order to reflect the exact dates for which the

court   ordered   he   receive   credit   for   time   served   during   his

sentencing hearing as outside the scope of Rule 36 because it is

a substantive, not clerical, issue).

       And even if the Court could modify Spicer’s J&C to reflect

that at his sentencing hearing it ordered a date certain for the

amount of time that the BOP should credit toward his sentence,

which it clearly did not do, such amendment would be futile. At

bottom, Spicer requests that the Court calculate the amount of

time served and direct the BOP to award him credit for that amount

of time, as it has been explained, something the Court does not

have the authority to do. Brown, 343 F. App’x 934, 936. Thus, the

Court DENIES Spicer’s motion to clarify his term of imprisonment

(Dkt. No. 235).

  E.     Motion to Expedite

       On January 25, 2021, Spicer moved the Court to expedite its

ruling on his pending motions (Dkt. No. 246). Give the outcome

here, the Court DENIES the motion AS MOOT.

                              IV. CONCLUSION

       For the reasons discussed, the Court:




                                    21
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 22 of 23 PageID #: 87
SPICER V. USA                                         1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
     1.   DENIES AS MOOT Spicer’s motion for extension of time

          file a § 2255 petition (Dkt. No. 221);

     2.   DENIES Spicer’s motion for equitable tolling (Dkt. No.

          223);

     3.   ADOPTS the R&R (Dkt. No. 228);

     4.   OVERRULES Spicer’s objections to the R&R (Dkt. No. 232);

     5.   DENIES Spicer’s § 2255 petition (Dkt. No. 225);

     6.   DISMISSES Civil Action No. 1:18CV180 WITH PREJUDICE.

     7.   DENIES Spicer’s motion to reduce his sentence (Dkt. Nos.

          234);

     8.   DENIES Spicer’s motion to clarify term of imprisonment

          (Dkt. No. 235); and

     9.   DENIES AS MOOT Spicer’s motion to expedite (Dkt. No.

          246).

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment Order

in Civil Action No. 1:18CV180, to transmit copies of both Orders

to counsel of record and the pro se petitioner, certified mail,

return receipt requested, and to strike Civil Action No. 1:18CV180

from the Court’s active docket.

                  V. NO CERTIFICATE OF APPEALABILITY

     Pursuant to Rule 11(a) of the Rules Governing Section 2254

and Section 2255 Cases, the district court “must issue or deny a

                                    22
Case 1:18-cv-00180-IMK Document 8 Filed 08/31/21 Page 23 of 23 PageID #: 88
SPICER V. USA                                                1:18CV180/1:15CR46

               MEMORANDUM OPINION AND ORDER DENYING
           § 2255 PETITION AND PRO SE CRIMINAL MOTIONS
certificate of appealability when it enters a final order adverse

to   the   applicant”   in   such     cases.   If    the     court   denies   the

certificate, “the parties may not appeal the denial but may seek

a certificate from the court of appeals under Federal Rule of

Appellate Procedure 22.” 28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability   in   this    matter    because      Spicer    has    not   made   a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating that reasonable jurists would find any assessment of

the constitutional claims by the district court is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable. See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). Upon review of the record, the Court concludes

that Spicer has failed to make the requisite showing and DENIES a

certificate of appealability.


DATED: August 31, 2021

                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                       23
